Citation Nr: 9905645	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical spine.

2.  Entitlement to service connection for disability of the 
lumbar spine.

3.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) denied entitlement to 
service connection for degenerative disc disease at C6-7 and 
L3-4 and also denied entitlement to service connection for 
right hip disability.  A notice of disagreement (NOD) was 
received in September 1998, the RO issued a statement of the 
case (SOC) in September 1998, and a substantive appeal (SA) 
was received in October 1998.


FINDINGS OF FACT

1.  Disability of the cervical spine was not manifested 
during the veteran's service or for many years thereafter, 
and disability of the cervical spine has not otherwise been 
shown to be related to the veteran's period of active 
military service. 

2.  Disability of the lumbar spine was not manifested during 
the veteran's service or for many years thereafter, and 
disability of the lumbar spine has not otherwise been shown 
to be related to the veteran's period of active military 
service.

3.  Right hip disability was not manifested during the 
veteran's service or for many years thereafter, and right hip 
disability has not otherwise been shown to be related to the 
veteran's period of active military service.



CONCLUSIONS OF LAW

1.  Disabilty of the cervical spine was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(1998).

2.  Disabilty of the lumbar spine was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(1998).

3.  Right hip disabilty was not incurred in or aggravated by 
the veteran's period of active military service.  38 U.S.C.A. 
§§  1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).

After reviewing the evidence of record, the Board finds that 
the veteran's claims are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The record clearly 
shows medical diagnoses of current disabilities of the 
cervical spine, lumbar spine, and right hip, and the 
veteran's assertions regarding inservice back and right hip 
injuries are accepted as true.  Moreover, the Board notes a 
January 1998 comment by a VA examiner to the effect that the 
veteran's lumbosacral spine, cervical spine and right hip 
changes were consistent with a history of trauma during 
service and that the claimed inservice injury due to a mine 
explosion "could" account for the changes.  In the context 
of the overall opinion, the Board finds that use of the word 
"could" is nevertheless sufficient to meet the well-
grounded requirement of medical evidence of causation.  
Molloy v. Brown, 9 Vet.App. 513 (1996).

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the appellant has not alleged the existence 
of any medical records not already in the claims file.  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946), develops a chronic 
condition, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his cervical spine, lumbar spine, 
and right hip disorders are the result of injuries he 
sustained from a mine explosion while serving in Vietnam.  In 
this regard, the veteran's service medical records (SMRs) do 
reflect that as a result of a mine explosion in February 
1969, the veteran sustained a colles fracture of his left 
wrist, a fragment wound to the left cheek, abrasions to the 
left shoulder, and partial deafness of the right ear.  
However, the SMRs pertinent to the mine explosion do not 
indicate that the veteran sustained any other injuries, 
including the back, spine, or hips as a result of the mine 
explosion.  The veteran did complain of low back pain in 
January 1968 (prior to the mine explosion).  There is also an 
August 1969 clinical record referring to mild low back pain 
with a normal physical examination.  On separation 
examination on October 21, 1969, the veteran's lower 
extremities and spine, other musculoskeletal, were clinically 
evaluated as normal.  Service medical records also include a 
subsequent clinical entry, dated October 23, 1969, which 
documents complaints of a backache with wording that appears 
to reference a prior history of falling on his back in 
Vietnam.  The reported diagnosis was lumbosacral strain. 

Private post-service medical records from October 1976 to May 
1997 show the veteran was treated for degenerative disc 
disease of the cervical spine, lumbar spine, and a right hip 
disorder since October 1976.  A September 1977 letter from 
Marvin R. Fetter, M.D. relates history given by the veteran 
of right hip pain which began about one and one-half years 
before approximately at the time of an automobile accident.  
A September 1979 private medical record includes history to 
the effect that the veteran noted right hip pain about two 
years before, but remembered no specific traumatic episode 
although he had been in automobile accidents. 

Post-service medical records also document right hip 
replacement surgery due to avascular necrosis of the right 
hip.  Although it is occasionally noted in these records that 
the veteran attributed his spine and hip disabilities to 
injuries he sustained in service, none of these medical 
records include any medical opinions showing any causal link 
to the in-service mine explosion, or any other service 
related circumstances.  

A January 1998 VA spine examination report stated the 
veteran's diagnosis to be degenerative disc disease at C6-C7 
with moderate spurring noted or degenerative changes, and 
degenerative disc disease at L3-L4, also with mild spurring 
consistent with degenerative arthritis, and a 9 mm 
subluxation of L3 on L4.  

A January 1998 VA joints examination report noted the 
veteran's status post total right hip replacement.  Moreover, 
the examiner opined that the veteran's 

back and hip changes I feel are consistent with a 
history of trauma that occurred in 1969 when the 
explosion threw him from an APC causing him to land 
on his buttocks and right hip area.  I think this 
could account for the changes that resulted in the 
hips and lumbosacral spine.  

As noted at the outset, the Board has accepted the January 
1998 VA medical examiner's comment as true for purposes of 
finding well-grounded claims.  However, when considering the 
merits of this opinion, the Board must find that it is 
speculative, and thus, standing alone, is insufficient 
evidence to warrant a grant of service connection.  The Board 
stresses here that the truth of the evidence is not presumed 
when reviewing the merits of a claim (as opposed to 
determining whether a claim is well-grounded).  The examiner 
merely indicates that the current disorders are consistent 
with the history of inservice injury and could be related.  
The examiner's opinion does not indicate that the examiner 
was medically convinced that there was such a relationship or 
medically convinced that there was no causal relationship.  
The examiner's opinion therefore must be viewed in the 
context of the overall evidence.    

With regard to the cervical spine and right hip, service 
medical records do not document any pertinent complaints or 
treatment.  The Board acknowledges that the veteran engaged 
in combat and that the provisions of 38 U.S.C.A. § 1154 
requires the VA to accept satisfactory lay or other evidence 
as sufficient proof of service connection if consistent with 
the circumstances, conditions, or hardships of service, 
notwithstanding the fact that there is no official record of 
such incurrence in service.  However, in the present case, 
there are official records available in the form of service 
medical records which document several injuries related to 
the mine explosion.  However, these official records are 
silent with regard to any cervical spine, lumbar spine, and 
right hip injuries or complaints.  The Board finds that the 
lack of medical records of the claimed injuries in the 
otherwise detailed contemporaneous service medical records 
and the subsequent inservice and post-service records clearly 
and convincingly rebut any presumption of service connection 
under 38 U.S.C.A. § 1154(b).  In this regard, the Board finds 
that even accepting that the veteran did suffer injuries to 
the cervical spine, lumbar spine, and right hip as a result 
of the mine explosion, the totality of the evidence is 
against a finding that such injuries resulted in chronic 
disabilities. 

The Board again emphasizes that the service medical records 
show that the veteran received extensive medical treatment 
for injuries related to the mine explosion, but such records 
are silent for any complaints or findings of cervical spine 
or right hip injuries.  Under the circumstances, the Board 
believes that any injuries to the spine and/or right hip 
would have been noted and reported.  Moreover, no cervical 
spine or right hip disorders were clinically noted on 
separation examination, nor did the veteran voice any 
pertinent complaints at that time.  It appears from post-
service medical records that the veteran first began 
experiencing cervical spine and right hip problems around 
1975, several years after his discharge from service.  The 
Board also notes here that the veteran filed a claim in 
December 1969 for service connection for injuries suffered as 
a result of the mine explosion, but he did not mention any 
cervical spine, lumbar spine or right hip disabilities.  This 
would appear to further support a finding that the veteran 
did not believe that he was suffering from such disorders at 
that time (although he now claims that he has suffered from 
such disorders since the mine explosion). 

The Board does acknowledge the service medical records 
regarding low back complaints.  Low back complaints were 
noted in January 1968 (prior to the mine explosion) as well 
as the August and October 1969.  However, the overall record 
supports a finding that any lumbar spine problems were acute 
in nature.  While noting that the October 1969 finding of 
lumbosacral strain was two days after the separation 
examination, the fact remains that no subsequent low back 
symptomatology was demonstrated for several years thereafter.  
The fact that the veteran complained of low back symptoms on 
two occasions (August and late October 1969) after the 
February 1969 mine explosion and his reference to a fall on 
his back in Vietnam lend support to a finding that he may 
have been suffering episodes of low back symptoms which he 
attributed to a fall in Vietnam.  However, these two isolated 
episodes do not persuasively show that a chronic low back 
disability was manifested during service, and there is no 
continuity of symptoms after service to link his current 
lumbar spine disorders to service or to any injury during 
service. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
cervical spine, lumbar spine, and a right hip disorder.  The 
evidence does not show that any of these current disorders 
are related to the veteran's service or any incident or 
injury during service, including the February 1969 mine 
explosion.  While the veteran has asserted his belief that 
the claimed disorders are related to the mine explosion, the 
evidence is simply against such a finding.  It would appear 
that the veteran's cervical spine, lumbar spine and right hip 
disorders may somehow be related to at least one motor 
vehicle accident.  Private medical records document history 
furnished by the veteran which seem to date the onset of 
current lumbar spine, cervical spine, and right hip symptoms 
to such an accident as opposed to the mine explosion during 
service.   

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veteran's appeal. 



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

